Case: 1:20-cv-02378 Document #: 1 Filed: 04/17/20 Page 1 of 6 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS WELFARE FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS DEFERRED SAVINGS
FUND, TRUSTEES OFTHE CHICAGO
PAINTERS AND DECORATORS
APPRENTICESHIP FUND, TRUSTEES OF
THE CHICAGO PAINTERS AND
DECORATORS SCHOLARSHIP FUND,

)
)
)
)
)
)
)
) No. 20-cv-2378
)
AND TRUSTEES OF THE CHICAGO )
)
)
)
)
)
)
)
)
ed
)
)

PAINTERS AND DECORATORS JOINT
COOPERATION TRUST FUND,

Plaintiffs,
Vv.

ALLY CONSTRUCTION, INC., an Illinois
Corporation; and HUGO VALDIVIA, Individually

Defendants.

COMPLAINT
Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
PENSION FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
WELFARE FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
DEFERRED SAVINGS FUND, TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS APPRENTICESHIP FUND, TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS SCHOLARSHIP FUND, AND TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND, by their attorneys,

Donald D. Schwartz, James R. Anderson, Brian C. James, Grant R. Piechocinski and ARNOLD
Case: 1:20-cv-02378 Document #: 1 Filed: 04/17/20 Page 2 of 6 PagelD #:2

AND KADJAN, LLP complain against Defendants ALLY CONSTRUCTION, INC., an Illinois
corporation, and HUGO VALDIVIA, Individually, as follows:
COUNT I
Jurisdiction and Venue

1. Jurisdiction of this cause is based on Section 502 of the Employee Retirement
Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended, and 28 U.S.C.
Section 1331,and federal common law.

2. The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section
1132(e)(2) as the Plaintiffs Funds are administered here in this judicial district.

The Parties

3. The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS PENSION FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS WELFARE FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS SAVINGS FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS APPRENTICESHIP FUND; TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS SCHOLARSHIP FUND; AND TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND, (“the Funds”), and
have standing to sue pursuant to 29 U.S.C. Section 1132(d)(1).

4. The Funds have been established pursuant to collective bargaining agreements
previously entered into between the Painters District Council #14 and its affiliated locals (the
“Union”) and certain employer associations whose employees are or were covered by one or more

collective bargaining agreements with the Union.
Case: 1:20-cv-02378 Document #: 1 Filed: 04/17/20 Page 3 of 6 PagelD #:3

5. The Funds are maintained and administered in accordance with and pursuant to the
provisions of the National Labor Relations Act, 29 U.S.C. Section 186, ef seq., aS amended,
ERISA, 29 U.S.C. Section 1001, e¢ seg., and also pursuant to the terms and provisions of the
collective bargaining agreements and Declarations of Trust (“Trust Agreement”) which
established the Funds.

6. Defendant ALLY CONSTRUCTION, INC. (“ALLY”), an Illinois corporation,
is an employer engaged in an industry affecting commerce which entered into a collective
bargaining agreement (“Labor Agreement”) with the Union on or about November 7, 2018
whereby ALLY agreed to be bound by the provisions of the Labor Agreement and any subsequent
agreements negotiated between the Union and certain employer associations. A copy of the
Labor Agreement is attached as Exhibit A.

The Agreements

o Pursuant to the provisions of the Labor Agreement, ALLY is bound to the Trust
Agreements and is required to make periodic contributions to the Funds for each hour worked by
its bargaining unit employees working within the occupational and jurisdictional scope described
therein at the rate and in the manner specified by the Labor Agreement and the Trust Agreements.
In addition, ALLY is required to make contributions to the Funds measured by hours worked by
subcontractors performing painters’ or tapers’ work who fail to make contributions to the Funds.

8. Under the terms of the Labor Agreement and Trust Agreement to which it is bound,
ALLY is required to submit all necessary books and records to Plaintiffs’ auditor for the purpose
of determining whether or not ALLY is in compliance with its obligation to contribute to the

Funds. In addition, the Labor Agreement and the Trust Agreements require ALLY to pay
Case: 1:20-cv-02378 Document #: 1 Filed: 04/17/20 Page 4 of 6 PagelD #:4

liquidated damages, interest, auditors fees, and all attorneys fees and court costs incurred by the
Funds in the collection process.
The Claim

9. Upon information and belief, Plaintiffs are advised that ALLY has breached the
provisions of the Labor Agreement and Trust Agreement by failing to pay all of the reports and
contributions for the period of January, 2020 through the present.

10. Plaintiffs have been required to employ the undersigned attorneys and their law
firm to collect the monies that may be found to be due and owing from ALLY.

11. ALLY is obligated to pay the attorneys’ fees and court costs incurred by the
Plaintiffs pursuant to the Labor Agreement, the Trust Agreements, and 29 U.S.C. Section
1132(g)(2)(D).

12. Pursuant to 29 U.S.C. Section 1132(g)(2)(C), Plaintiffs are entitled to an amount
equal to the greater of:

(1) interest on the unpaid contributions; or
(11) liquidated damages provided for under the Trust Agreements not in excess
of 20% of the amount that is due.

WHEREFORE, Plaintiffs pray for relief as follows:

A. This Court order ALLY to submit all necessary books and records to Plaintiffs’
accountant for the purpose of determining whether or not it is in compliance with its obligation to
contribute to the Funds for an audit for the period of November 7, 2018 through the present.

B. That judgment be entered in favor of Plaintiffs and against Defendant in the amount

shown to be due on the reports and the audit.
Case: 1:20-cv-02378 Document #: 1 Filed: 04/17/20 Page 5 of 6 PagelD #:5

Cc. This Court enjoin ALLY from violating the terms of the collective bargaining
agreement and Trust Agreement by failing to make timely payments to the Funds and ALLY be
ordered to resume making those payments.

D. Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and
costs incurred in the prosecution of this action, together with liquidated damages in the amount of
20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

E, This Court grant Plaintiffs such other and further relief as it may deem appropriate
under the circumstances.

COUNT II

1-6 Plaintiffs reallege paragraphs 1 through 6 as and for paragraphs 1 through six of
this Count II.

7. Jurisdiction is also founded on the Court’s supplemental jurisdiction, 28 U.S.C.
Section 1367.

8. Defendant HUGO VALDIVIA, at all pertinent times herein, was the president of
ALLY. VALIDIVA, on information and belief, is an individual who resides within this judicial
district.

9, Based upon amounts owed for monthly fringe benefit reports for the period from
March, 2019 through May, 2019 ALLY owed Plaintiffs $10,189.47 arising due under ERISA, the
Labor Agreement and the Trust Agreements.

11. The parties, including VALDIVIA, reduced the amount owed to writing
in an Installment Note payment plan on August 1, 2019 whereby ALLY and VALDIVIA, as a
co-maker, agreed to pay to Plaintiffs the principal sum of $10,189.47 plus interest. A copy of the

Installment Note is attached as Exhibit B.
Case: 1:20-cv-02378 Document #: 1 Filed: 04/17/20 Page 6 of 6 PagelD #:6

12. On April 1, 2020, ALLY and VALDIVIA defaulted on their payment plan by
failing to make the payment that was due on January 1, 2020, extended to January 23, 2020.
Despite repeated demands, the defendants have failed to cure the default.

13. Upon default, the balance of principal becomes owing. $2,506.78 is the unpaid total
due on the note. The claims under ERISA and the Agreements are subsumed within the note.

Relief Sought

WHEREFORE, Plaintiffs pray for relief as follows:

A. That judgment be entered in favor of Plaintiffs and against ALLY
CONSTRUCTION, INC. and HUGO VALDIVIA, jointly and severally in the amount of
$2,506.78 and

B That Plaintiffs be awarded and reasonable attorneys’ fees and costs herein, all
as provided by the Installment Note, the terms of the Labor Agreement, the Trust Agreements,
and the applicable provisions of ERISA, 29 U.S.C. Section 1132(g)(2)(D); and

C. That this Court grant such other and further relief as may be appropriate under the
circumstances.

Respectfully submitted,
TRUSTEES OF THE CHICAGO PAINTERS

AND DECORATORS PENSION FUND, et al.,

By: _/s/ James R. Anderson
One of their Attorneys
DONALD D. SCHWARTZ
JAMES R. ANDERSON
BRIAN C. JAMES
GRANT R. PIECHOCINSKI
ARNOLD AND KADJAN, LLP
35 E. Wacker Drive, Suite 600
Chicago, IL 60601
(312) 236-0415
